 



Exhibit 10.24
AMENDMENT TO
THE WILLIAMS COMPANIES, INC. SEVERANCE PAY PLAN
     The Williams Companies, Inc. Severance Pay Plan, as amended and restated
effective October 28, 2003, and as subsequently amended (“Plan”), shall be, and
hereby is, amended in the following respects, effective January 1, 2005:
I.
     Section 1.1 of the Plan is amended in its entirety to provide as follows:
     “1.1 ‘Administrative Committee’ means the committee appointed to administer
this Plan which is comprised of those individuals who are serving on the
Administrative Committee on December 31, 2004, as well as any individual who
becomes a member of the Administrative Committee pursuant to Section 5.4, until
the time that any such individual ceases to be a member of the Administrative
Committee pursuant to Section 5.4 of the Plan. The duties of the Administrative
Committee are described in Article V of the Plan.”
II.
     Section 1.5 of the Plan is amended in its entirety to provide as follows:
     “1.5 ‘Benefits Committee’ means the committee comprised of those
individuals who were serving on the Benefits Committee on December 31, 2004, as
well as any individual who becomes a member of the Benefits Committee pursuant
to Section 5.3, until the time that any such individual ceases to be a member of
the Benefits Committee pursuant to Section 5.3 of the Plan. The duties of the
Benefits Committee are described in Articles V and VI of the Plan.”
III.
     Section 5.1 of the Plan is amended in its entirety to provide as follows:
     “5.1 Fiduciaries. Under certain circumstances, the Administrative Committee
may be determined by a court of law to be a fiduciary with respect to a
particular action under the Plan; provided that any claims administrator will be
a named fiduciary with respect to claims and appeals related to benefit
determinations.”

 



--------------------------------------------------------------------------------



 



IV.
     Section 5.2 of the Plan is amended in its entirety to provide as follows:
     “5.2 Allocation of Responsibilities.
          (a) Administrative Committee. The Administrative Committee shall serve
as Plan Administrator and shall have exclusive authority and responsibility for
those functions set forth in Section 5.4 and in other provisions of this Plan.
          (b) Claims Administrator. Claims Administrator shall have the
responsibility to make claims and appeals decisions related to benefit
determinations in accordance with the claims procedure.”
V.
     Section 5.3 of the Plan is amended in its entirety to provide as follows:
     “5.3 Provisions Concerning the Benefits Committee.
          (a) Membership and Voting. The Benefits Committee shall consist of not
less than three (3) members and not more than five (5) members and vacancies of
the Benefits Committee shall be filled by the remaining members of the Benefits
Committee.
          (b) Powers and Duties of Benefits Committee. The Benefits Committee
shall have the authority and responsibility for:
               (1) Those responsibilities as detailed in Article VI.
The Benefits Committee may appoint such accountants, counsel, specialists, and
other persons as it deems necessary or desirable in connection with its duties
under this Plan. Such accountants and counsel may, but need not, be accountants
and counsel for the Company or an affiliate.”

 



--------------------------------------------------------------------------------



 



VI.
     Section 5.4 of the Plan is amended in its entirety to provide as follows:
     “5.4 Provisions Concerning the Administrative Committee.
          (a) Membership and Voting. The Administrative Committee shall consist
of not less than three (3) members. The Administrative Committee may remove any
of its members at any time, with or without cause, by written notice to such
member. Any member may resign by delivering a written resignation to the
Administrative Committee. Vacancies in the Administrative Committee arising by
death, resignation or removal shall be filled by the Administrative Committee.
The Administrative Committee shall act by a majority of its members at the time
in office, and such action may be taken by a vote at a meeting, in writing
without a meeting, or by telephonic communications. Attendance at a meeting
shall constitute waiver of notice thereof. A member of the Administrative
Committee who is a Participant in the Plan shall not vote on any question
relating specifically to such Participant. Any such action shall be voted or
decided by a majority of the remaining members of the Administrative Committee.
The Administrative Committee shall designate one of its members as the Chairman
and shall appoint a Secretary who may, but need not, be a member. The
Administrative Committee may appoint from its members such subcommittees with
such powers as the Administrative Committee shall determine.
          (b) Duties of Administrative Committee. Except as otherwise expressly
provided in the Plan, the Administrative Committee shall be responsible for the
administration of the Plan, with all powers and discretionary authority
necessary to enable the Administrative Committee to carry out its duties in that
respect. Not in limitation, but in amplification of the foregoing, the
Administrative Committee shall have the following duties, responsibilities and
full discretionary authority with respect to the administration of the Plan:
(1) To prescribe procedures and forms to be followed by Participants in filing
applications for benefits and for furnishing evidence necessary to establish
their rights to benefits under the Plan;
(2) To interpret the Plan, and to resolve ambiguities, inconsistencies and
omissions in accordance with the intent of the Plan;
(3) To decide on questions concerning the Plan and the eligibility of an
Employee to participate in the Plan, in accordance with the provisions of the
Plan;
(4) To make benefit payments directly to Participants and/or their assignees
entitled to benefits under the Plan;
(5) To find facts and to grant or deny claims relating to eligibility or the
payment or nonpayment of benefits under the Claims Procedure in accordance with
Article IV;

 



--------------------------------------------------------------------------------



 



(6) To obtain from the Participating Companies, Participants and others, such
information as it shall deem to be necessary for the proper administration of
the Plan;
(7) To take all steps to properly administer the Plan in accordance with its
terms and the requirements of applicable law;
(8) To execute any certificate, instrument or other written direction on behalf
of the Plan with respect to the administration of this Plan; and
(9) To appoint such accountants, counsel, specialists, and other persons as it
deems necessary or appropriate in connection with the administration of this
Plan. In this regard, the Administrative Committee may cause the Company to
enter into contracts with third parties if the Administrative Committee
determines such contracts are desirable in connection with the administration of
the Plan. Such accountants and counsel may, but need not, be accountants and
counsel for the Company or an affiliate.
     The Administrative Committee shall have no power to add to any benefit not
provided under the provisions of the Plan, or to waive or fail to apply any
requirement of eligibility for a benefit under the Plan.
     No determination of the Administrative Committee for any Participant shall
create a basis for retroactive adjustment for any other Participant.
     All regulations, procedures, and rules with respect to any of the
above-described duties, responsibilities, and authorities shall be promulgated
by the Administrative Committee (or its delegate) in its sole discretion, and
all such regulations, procedures, and rules shall be conclusive and binding on
all persons to the maximum extent permitted by law.
     All decisions of the Administrative Committee with respect to the Plan’s
administration, including, but not limited to, interpretations of the Plan,
benefit determinations, claims decisions relating to eligibility, and questions
concerning the administration and application of the Plan, shall be made by the
Administrative Committee (or its delegate) in its sole discretion, and all such
determinations and decisions shall be conclusive and binding on all persons to
the maximum extent permitted by law.

 



--------------------------------------------------------------------------------



 



          (c) Recordkeeping. The Administrative Committee or its delegate shall
keep full and complete records of the administration of the Plan. The
Administrative Committee or its delegate shall prepare such reports and such
information concerning the Plan and the administration thereof by the
Administrative Committee (or its delegate) as may be required under the Code or
ERISA and the regulations promulgated thereunder.
          (d) Inspection of Records. The Administrative Committee or its
delegate shall, during normal business hours, make available to each Participant
for examination by him at the principal office of the Administrative Committee,
a copy of the Plan and such records of the Administrative Committee as may
pertain to such Participant. No Participant shall have the right to inquire as
to or inspect the accounts or records with respect to other Participants.”
VII.
     Section 5.8 of the Plan is deleted in its entirety.
VIII.
     Section 6.3 of the Plan is amended in its entirety to provide as follows:
     “6.3 Amendment and Termination. The Compensation Committee and/or the
Benefits Committee, in its settlor capacity, reserves the right at any time to
terminate the Plan.
     The Compensation Committee reserves the right at any time and from time to
time, and retroactively if deemed necessary or appropriate, to modify or amend
in whole or in part any or all of the provisions of the Plan. The Benefits
Committee shall have the right at any time and from time to time, and
retroactively if deemed necessary or appropriate, to modify or amend in whole or
in part any or all of the provisions of the Plan, provided such modification or
amendment constitutes a non-material amendment. Non-material amendments consist
of: (i) changes required by applicable law, (ii) changes (including retroactive
changes) necessary to maintain the Plan’s qualification status,
(iii) modifications of the administrative provisions of the Plan to cause the
Plan to operate more efficiently, (iv) changes required as part of the
collective bargaining process, and (v) modifications or amendments to
incorporate changes provided that such modification or amendment does not
materially increase or decrease benefits provided under the Plan. Any amendment
or modification to the Plan shall be effective at such date as the Compensation
Committee may determine with respect to any amendment adopted by the
Compensation Committee and as the Benefits Committee may determine with respect
to any non-material amendment adopted by the Benefits Committee.

 



--------------------------------------------------------------------------------



 



     Decisions regarding the design of the Plan (including any decision to amend
or terminate, or to not amend or terminate the Plan) will be made in a settlor
capacity and will not be governed by the fiduciary responsibility provisions of
the Employee Retirement Income Security Act of 1974, as amended.”
IX.
     Except as modified herein, the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, the Benefits Committee has caused this Amendment to the
Plan to be executed and effective as herein provided.

             
 
  By:   /s/ Alan S. Armstrong    
 
           
 
      Member of the Benefits Committee    

 